Judge WHICHARD
dissenting.
I find State v. Scott, 296 N.C. 519, 251 S.E. 2d 414 (1979), rather than State v. Tew, 234 N.C. 612, 68 S.E. 2d 291 (1951), the controlling authority. In Scott the State’s key witness worked outside the home where the fingerprint in question was found. She was generally absent from the home from early morning until late afternoon. The Supreme Court noted that she thus was unable to testify from her personal knowledge as to who visited the home during her absence. Scott, 296 N.C. at 526, 251 S.E. 2d at 418. It reversed defendant’s conviction, stating;
In the absence of additional evidence, it is not unreasonable to infer that the defendant’s fingerprint might have been impressed ... at some time prior to the homicide. In short, the evidence presented by the State does not substantially exclude the possibility that the defendant might have visited the house for some lawful or unlawful purpose in the weeks preceding the murder.
Id. at 526, 251 S.E. 2d at 418-19.
*359Here, absent the victim’s testimony that her children had access to the house and came home unexpectedly from time to time, I would agree that State v. Tew, supra, controls. See also State v. Dorsett, 18 N.C. App. 318, 196 S.E. 2d 591 (1973). In my view, however, that testimony places this case within the rationale and holding in Scott. Because her children had access to the house and came there unexpectedly at times, and because the victim was generally away from the house during the day, the victim, like the witness in Scott, “was simply not in a position to know who came into the house” during her absence. Scott, 296 N.C. at 526, 251 S.E. 2d at 419. Absent evidence that the children had not granted defendant access, the evidence presented by the State does not “substantially exclude the possibility” that defendant visited the house at the behest of one or more of the victim’s children at a time other than when the breaking occurred. Id.
I concurred in the majority opinion in State v. Strange, 57 N.C. App. 263, 291 S.E. 2d 320 (1982), because I found it distinguishable from Scott in that there was in Strange, in addition to the fingerprint evidence, evidence that (1) the defendant had been in the victim’s house on the day the victim’s truck was discovered to be missing, and (2) an ignition key to the truck “was evidently in the kitchen” when defendant was there. Strange, 57 N.C. App. at 266, 291 S.E. 2d at 322. This evidence, combined with the fingerprint evidence, created a “logical and permissible inference that defendant’s fingerprint could only have been impressed on the truck at the time of the robbery.” Id.
Further, in Strange there was no evidence which suggested a reasonable inference that defendant might have been in the victim’s truck for some other purpose at a time other than that of the theft. Here, by contrast, the evidence regarding the victim’s children having access to her house and visiting there during her absence precludes the “substantial exclusion” of such a possibility which Scott appears to require.
Under the facts here, I find the Scott rationale and holding controlling. Because I believe that to uphold denial of the motion to dismiss would be inconsistent with Scott, I am compelled to vote to reverse.